AMUNDSON, Justice
(concurring specially).
[¶ 24.] In its initial complaint Pennington County prays for declaratory judgment stating that “Pennington County has no legal obligation to pay for or provide, at its own expense, an office and facilities for the Seventh Judicial Circuit Court Services.” Despite the County’s contention that its request is in the form of equitable relief, its prayer is, in essence, a request for money/rent damages.
[¶25.] Counties are “creatures of the Legislature; they exist by reason of statutes enacted within the power of the Legislature .... The creature is not greater than its creator, and may not question that power which brought it into existence and set the bounds of its capacities.” Edgemont Sch. Dist. v. S.D. Dept. of Revenue, et al., 1999 SD 48, ¶ 15, 593 N.W.2d 36, 40 (citation omitted). The power of the Legislature to control this issue is “unrestrained” because counties “are not sovereign entities[,]” but are rather “[political subdivisions of states.” See id. at ¶ 14. As a creature existing only because the State created it, Pennington County has no authority to sue the sovereign/State. No matter who is named in the caption of a case as a defendant, the UJS and its employees are just one part of the sovereign/State.
[¶ 26.] Therefore, I agree with the majority opinion’s ultimate result; there is no question that Pennington County should go through the legislative process for the appropriation of funds to pay for any rent entitlement.
[¶ 27.] I further agree that the judiciary has the inherent power to administer the operation of the courts in doing the *134people’s business. In the case of In re Integration of Neb. State Bar Assoc., 133 Neb. 283, 275 N.W. 265, 267 (1937), the Nebraska Supreme Court defined inherent power as follows: “The term ‘inherent power of the judiciary’ means that which is essential to the existence, dignity and functions of the court from the very fact that it is a court.” The creature created in this case is attempting to take over a function of the court, namely telling the court and its staff that efficiency and location of operation means nothing. The court does not control what is filed by the citizens of Pennington County, or law enforcement of Pennington County, or the legal profession in Pennington County, but the court is required to administer justice in deciding legal disputes filed within it. In this ease, the 7th Circuit judges have testified that the location of the staff as presently provided is needed.